Citation Nr: 1212063	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a nerve condition of the left upper extremity.

6.  Entitlement to an initial rating greater than 10 percent prior to January 27, 2006, and greater than 20 percent thereafter for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to August 1993 and from March 2003 to March 2004.  She also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied, in pertinent part, the Veteran's claims of service connection for a right ankle disability (characterized as right ankle sprain), a bilateral shoulder disability.  The RO also essentially reopened a previously denied claim of service connection for a bilateral knee disability and denied this claim on the merits.

This matter also is on appeal from an April 2005 rating decision in which the RO granted the Veteran's claim of service connection for lumbar strain and assigned a 10 percent rating effective March 25, 2004.

This matter finally is on appeal from an April 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a nerve condition of the left upper extremity.  A Travel Board hearing was held at the RO in October 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in an April 1994 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for a nerve condition of the left arm and entitlement to an initial rating greater than 10 percent prior to January 27, 2006, and greater than 20 percent thereafter for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In April 1994, the RO denied the Veteran's service connection claim for a bilateral knee disability.

2.  The evidence submitted since April 1994 relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability because it suggests that the Veteran currently experiences a bilateral knee disability which may be related to active service.

3.  The competent evidence shows that the Veteran's current bilateral knee disability is not related to active service.

4.  The competent evidence shows that the Veteran does not experience any current disability in the right ankle or bilateral shoulders which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the April 1994 RO decision in support of the claim of service connection for a bilateral knee disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.   A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A bilateral shoulder disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June 2004, March 2005, and in September 2009, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  The June 2004 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a bilateral knee disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, although the evidence supports reopening the Veteran's previously denied service connection claim for a bilateral knee disability, it does not support granting this claim on the merits.  The evidence also does not support granting service connection for a right ankle disability or for a bilateral shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate her claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the September 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's application to reopen the previously denied service connection claim for a bilateral knee disability and her service connection claims for a right ankle disability and for a bilateral shoulder disability, the June 2004 VCAA notice letter was issued prior to the currently appealed rating decision issued in February 2005; thus, this notice was timely.  Because each of these claims is being denied on the merits in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's statements, which indicates that her claimed right ankle or bilateral shoulder disability may be associated with service.  There also is no competent evidence that the Veteran's current bilateral knee disability is related to service.  The Board acknowledges that the Veteran works as a licensed practical nurse (LPN) for VA, has received medical training, and has asserted that each of her claimed disabilities are related to active service.  The Board finds that the Veteran's assertions and hearing testimony regarding the etiology of her claimed disabilities are not credible, however.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

In April 1994, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral knee disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the April 1994 rating decision and it became final.

The claim of service connection for a bilateral knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her previously denied service connection claim for a bilateral knee disability on a VA Form 21-526 which was date stamped as received by the RO on May 14, 2004.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral knee disability, the evidence before VA at the time of the prior final RO decision in April 1994 consisted of the Veteran's service treatment records from her first (and, at that time, only) period of active service between September 1989 and August 1993 and a report of VA examination in October 1993.  The RO found that, although the Veteran had been treated for chondromalacia patella and retropatellar pain syndrome during active service, there was no current diagnosis of a bilateral knee disability following VA examination in October 1993.  Thus, the claim was denied.

The newly received evidence includes voluminous VA and private outpatient treatment records and the Veteran's lay statements and Travel Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences a bilateral knee disability which is attributable to active service.  For example, following VA outpatient treatment in July 2009, the Veteran was diagnosed as having knee pain following a fall.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 1994 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a bilateral knee disability is reopened.

Service Connection Claims

Having reopened the Veteran's service connection claim for a bilateral knee disability, the Board will proceed to adjudicate this claim on the merits.  In addition to asserting that she incurred a bilateral knee disability during active service, the Veteran also contends that she incurred disabilities of the right ankle and bilateral shoulders during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability, a right ankle disability, and for a bilateral shoulder disability.  The Veteran has contended that she incurred each of these disabilities during active service.  Despite her assertions to the contrary, a review of the Veteran's service treatment records shows that, although she was treated for bilateral knee, right ankle, and bilateral shoulder complaints during active service, all of these complaints were resolved with in-service treatment.  The Veteran's service treatment records from her first period of active U.S. Army service show that, at her enlistment physical examination in July 1989, she denied all relevant pre-service medical history and clinical evaluation was completely normal.  These results were unchanged on periodic physical examination in January 1991.

On outpatient treatment in December 1991, the Veteran complained of left knee pain since the day before her outpatient treatment visit.  Her left knee hurt when she walked or put pressure on it.  She denied any trauma.  Objective examination of the left knee showed no swelling, effusion, or deformity, no joint line tenderness, a full range of motion with pain on hyperflexion, and a positive patellar apprehension test.  The assessment was left patellofemoral syndrome.

In October 1993, the Veteran complained of left knee pain which had lasted for 2 days.  She stated that she was just standing when the left knee pain began.  She experienced left knee pain on walking, climbing stairs, or standing for long periods.  A history of physical therapy for left knee pain was noted.  She also experienced left knee pain around the patella area, on palpation, and on range of motion testing.  Objective examination of the left knee showed no effusion or deformity, a full range of motion, no stress, and crepitus.  The assessment was retropatellar pain syndrome.

In January 1993, the Veteran complained that her left knee popped "and now hurt."  No good history of trauma or locking was noted.  She reported that she had been walking when her left knee popped.  Objective examination showed a stable knee joint without swelling or effusion, no collateral or cruciate laxity, no locking, and some patellar crepitus and apprehension.  The assessment was mild retropatellar pain syndrome. 

At her separation physical examination in June 1993, prior to her first discharge from active service, the Veteran denied all relevant in-service medical history and clinical evaluation was completely normal.

On outpatient treatment in July 1993, the Veteran's complaints included bilateral knee pain on prolonged standing and running for the past 18 months.  She denied any swelling but reported occasional giving way while walking.  Objective examination showed bilateral retropatellar pain, stable bilateral ligaments, a tight iliotibial band in the left knee, and tight bilateral hamstrings.  The assessment included bilateral knee pain, retropatellar pain syndrome, and patellar tendonitis.

On outpatient physical therapy in August 1993, the Veteran's complaints included left patellar pain "off and on" for the previous year.  She reported a recent injury 1 month earlier when she "felt it pop" and her left knee gave way, nearly causing her to fall.  She denied any increased pain, locking, or recent giving way but reported mild swelling.  X-rays of the knees were negative.  Objective examination showed 5/5 strength of the bilateral lower extremities, no pain on passive extension of the knees, negative patellar compression and patellar tendon tenderness, and no varus/valgus stress.  The assessment included mild left retropatellar pain syndrome.

The Veteran's U.S. Army Reserve (USAR) service treatment records show that, on periodic physical examination in August 1994, the Veteran denied all relevant medical history.  Clinical evaluation was completely normal.

On USAR periodic physical examination in March 1999, clinical evaluation was normal except for slight swelling and tenderness of both patellae.  She reported a history of swollen or painful joints and recurrent back pain but denied any history of a painful or trick shoulder.  The in-service examiner stated that the Veteran reported experiencing bilateral knee pain for 6-7 years "off and on" which worsened on climbing stairs.  

The Veteran was placed on a permanent physical profile for Osgood-Schlatter's disease of the knee in February 2000.  It was noted that she could perform her full duty assignments and alternative annual physical fitness training.

On periodic physical examination in January 2003, clinical evaluation was normal.  It was noted that the Veteran had a physical profile for Osgood-Schlatter's disease.  This disease was noted in the summary of defects and diagnoses.

The Veteran's available service treatment records from her second period of active U.S. Army service show that, on outpatient treatment in August 2003, she complained of bilateral knee pain which had lasted for 2 weeks.  She stated that her knees felt like they were going to buckle when she walked.  Her knee pain was not radiating.  A history of Osgood-Schlatter's disease was noted.  Objective examination of the bilateral knees showed a bilateral superior tibial prominence consistent with Osgood-Schlatter's disease, mild right knee anterior laxity, and knee pain.  The assessment was a history of Osgood-Schlatter's disease.

In October 2003, the Veteran complained of 10 days of right ankle pain which began when she landed on the wrong step, missed two steps, and incurred an ankle inversion injury.  She felt a pop and swelling within about 1 hour of this ankle injury.  After initially treating her injury with ice and limiting her walking, she experienced some improvement.  The Veteran continued to experience pain with walking, running, standing, or sleeping.  She denied any history of prior ankle injuries.  Objective examination showed an antalgic gain on the left with no heel strike, a full active range of motion in the right ankle with pain at the end of range of motion on dorsiflexion/inversion, 5/5 motor strength, tenderness to palpation on the right anterior talofibular ligament, deltoid ligament, and dorsum of the right mid-foot, and no effusion.  The assessment was right inversion ankle sprain with mid-foot pain probably secondary to change in gait but the in-service examiner could not rule out a lisfranc's fracture.

X-rays of the right ankle taken in October and December 2003 were negative.

The Veteran reported to an emergency room (ER) at a U.S. Army Hospital in December 2003 complaining that she had twisted her right ankle 3 days earlier.  She denied hearing any pop and reported this was her first right ankle injury.  Objective examination showed a normal gait, positive weight bearing, and right ankle swelling and discoloration.  The assessment was mild right ankle sprain.  It appears that the Veteran's right ankle sprain resolved with in-service physical therapy treatment later in December 2003.

In a "Report of Medical History" completed in December 2003, the Veteran reported a history of painful shoulder and knee trouble.  She described her painful shoulder as constant bilateral shoulder pain since September 1992 when she had been hit in the head.  "It's a constant dull pain."  She also described her knee trouble as bilateral knee pain since October 1991 with climbing or going down stairs, walking long distances, and doing sit-ups.  She also reported being diagnosed as having Osgood-Schlatter's disease.

The Veteran reported to the ER in January 2004 complaining of 5 days of left shoulder tenderness.  Objective examination showed no signs of problems in the upper part of the latissimus dorsi of the shoulder and "motion of the shoulder is not limited."  The diagnosis was no acute abnormality and left latissimus dorsi spasm.  Following outpatient physical therapy later in January 2004, the diagnosis was left upper trapezius strain.

A February 2004 "Statement Of Medical Examination And Duty Status" shows that the Veteran injured her right ankle in the line of duty in December 2003 when she tripped on the stairs in her barracks.  She was seen in the ER and then received physical therapy for this injury.

The Veteran received a temporary physical profile in March 2004 for left shoulder impingement.  This profile expired in June 2004 after she was discharged from her second period of service.

The competent post-service evidence also does not support granting service connection for a bilateral knee disability, a right ankle disability, or for a bilateral shoulder disability.  This evidence shows that, although she has been treated for bilateral knee and bilateral shoulder complaints since her service separation, there were no complaints of or treatment related to a right ankle disability.  This evidence also shows that none of the Veteran's claimed disabilities are related to active service.  For example, the Veteran was diagnosed as having bilateral patellar tendonitis by W. Hurley, M.D., on a "Disability Certificate" which this physician signed in October 1999.  Dr. Hurley stated that the Veteran could return to work with no kneeling, squatting, crawling, or running.

Private x-rays of the left shoulder taken in April 2004 were negative.

On VA outpatient treatment in May 2004, it was noted that the Veteran was establishing care with VA.  She complained of left shoulder pain since November 2003 but denied any definite injury or trauma at that time.  She described her left shoulder pain as constant, dull, and located at the top of the shoulder with paresthesias in to the third and fourth fingers of the left hand.  She reported little relief from physical therapy.  Physical examination showed 5/5 strength of the bilateral upper extremities, grossly intact sensation, negative drop arm, and limited flexion and abduction of the left shoulder "to about 90 degrees."  X-rays of the left shoulder showed no fractures or dislocations, maintained joint spaces, and normal rotation motions. The assessment included left shoulder/arm pain with paresthesias with a question of whether this represented impingement syndrome or cervical radiculopathy.

In June 2004, the Veteran's complaints included recurrent left shoulder pain which had worsened "over the past few days."  Physical examination showed Apley's stretch test was performed without difficulty, no evidence of painful shoulder arc, no tenderness to palpation in the shoulder, and intact sensation.  The assessment included left shoulder pain.

In July 2004, the Veteran's complaints included shoulder pain.  Physical examination showed slightly limited motion with arm raising in the left arm, tenderness to palpation of the left shoulder joint, and intact sensation.  The assessment included left shoulder pain.

On VA examination in August 2004, the Veteran's complaints included left shoulder pain "all the way to the left arm" with tingling of the second and third digits of the left hand and right knee retropatellar pain.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  She experienced flare-ups of left shoulder pain which she rated as 10/10 on pain scale (or the worst pain imaginable) which happened when she turned her head to the left.  She occasional woke up with pain on the left side of her neck.  Her flare-ups of shoulder pain lasted from a few hours to a few days and usually occurred 3 times a month.  She did not use any assistive devices or braces.  She denied any limitation on ambulation, unsteadiness, or falls.  When she experienced left shoulder pain, she was unable to move her shoulder.  She reported losing left shoulder function for 1-3 days.  Her right knee pain occurred when she walked "excessively," going down stairs, or on prolonged squatting or jumping.  She denied any giving way or locking but reported that her right knee gave way and swelled in the past.  She rated flare-ups of her right knee pain as 9/10 on a pain scale (with 10/10 being the worst pain imaginable).  Her flare-ups of right knee pain lasted from a few hours to a few days and occurred twice a month.  She dated the onset of her right knee pain to 1991.  She also denied any recurrent subluxation or dislocation of either shoulder or the right knee.  She also denied any inflammatory arthritis.  She reported further that her right ankle "no longer bothers her except for occasional non-painful popping."  

Physical examination in August 2004 showed normal posture and gait.  Physical examination of the shoulders showed a normal range of motion, some complaints of tightness at the level of the trapezius muscles, no tenderness, swelling, or guarding, and normal strength.  Physical examination of the right ankle showed a normal range of motion, an asymptomatic right ankle, normal anatomy, no swelling, and no tenderness.  Physical examination of the knees showed a normal range of motion, asymptomatic knees, no pain, swelling, or guarding, and normal stability and strength.  All sensation was normal.  X-rays of the knees, right ankle, and shoulders all were negative.  The diagnoses included no shoulder joint pathology with referred pain from the cervical spine, a normal right ankle, and normal bilateral knees.

VA x-rays of the left shoulder taken in October 2005 showed no evidence of fracture or dislocation, an intact acromioclavicular joint, and flattening of the greater tuberosity area of the humeral head compatible with a degenerative change at the glenohumeral joint in the area of the supraspinatus tendon.

On VA outpatient treatment in May 2009, the Veteran complained of ongoing bilateral knee pain with her knees giving out and bilateral knee stiffness after prolonged immobility.  She reported a 16-year history of bilateral dull throbbing knee pain when walking or climbing stairs.  Her bilateral knee pain had been present since active service.  She denied any history of knee trauma.  She reported that, 2 days earlier, her left knee gave out forward while she was walking down the stairs and causing her to fall forward and scrape her left knee.  Objective examination showed a full range of motion in both knees with pain in the left knee on range of motion testing over the anterior knee, a 6 centimeter (cm) shallow healing abrasion over the anterior left knee without redness/warmth/edema, no knee instability, and no joint effusion.  The assessment was chronic bilateral knee pain and instability and a recent fall secondary to left knee giving out with a healing left anterior knee abrasion.

In an October 2009 statement, the Veteran contended that she had experienced bilateral knee disabilities since experiencing bilateral knee pain in 1991 during active service.  She reported being diagnosed as having Osgood-Schlatter's disease and her knees giving way during service.  She also reported being in constant bilateral knee pain.

The Veteran testified at her October 2011 Travel Board hearing that she had not injured either of her knees since active service.  See Board hearing transcript dated October 17, 2011, at pp. 6-7.  She also testified that she worked as an LPN for VA.  Id., at pp. 7.  She testified further that she continued to experience right ankle popping and pain after her service separation.  Id., at pp. 8.  She also testified further that she had not sprained her right ankle constantly since service.  Id., at pp. 9.  She finally testified that, although she had strained her left shoulder during active service, she had not incurred any post-service shoulder injuries.  Id., at pp. 16-17.

The Veteran submitted several lay statements in October 2011 in support of her currently appealed claims.  These statements describe how the Veteran's ankle and knee disabilities have impacted her daily life.  The Veteran also submitted a waiver of RO jurisdiction over this evidence.

The Board acknowledges the lay statements and the Veteran's hearing testimony concerning her claimed disabilities of the right ankle, bilateral shoulders, and bilateral knees.  The Veteran has contended that she incurred all of these disabilities during active service.  Although the Veteran is an LPN and has received medical training, the Board finds that the competent evidence does not support any of her assertions regarding in-service incurrence of any of the claimed disabilities.  The Veteran's service treatment records show that, although she was treated for a variety of right ankle, left shoulder, and bilateral knee problems during service, all of these problems were acute, transitory, and resolved with in-service treatment.  These records do not show any complaints of or treatment for a right shoulder disability at any time during either of the Veteran's 2 periods of active service, however.  These records also show that the Veteran denied all relevant in-service medical history when she was discharged at the end of her first period of active service in August 1993.  The immediate post-service evidence indicates that the Veteran only complained of left shoulder pain when she established care with VA in May 2004, approximately 2 months after her final service discharge in March 2004.  She did not report, and the VA examiner who treated her immediately following her final service discharge did not indicate, any relevant in-service history pertaining to the right ankle or bilateral knees.  The Board finds it especially significant that the Veteran denied any right ankle disability on VA examination in August 2004 and stated instead that her right ankle only bothered her occasionally.  The Board also finds it especially significant that, following comprehensive VA examination in August 2004, the VA examiner found no shoulder pathology and diagnosed the Veteran as having a normal right ankle, bilateral shoulders, and bilateral knees.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right ankle disability, a bilateral shoulder disability, and/or a bilateral knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is evidence that the Veteran experienced right ankle, bilateral shoulder, and bilateral knee problems during active service and also experienced left shoulder and bilateral knee problems since her final service separation.  There is no evidence of any current right ankle or bilateral shoulder disability which is related to active service, however.  The Board recognizes that the Veteran's bilateral knee pain reoccurred in May 2009 following a fall and she was diagnosed as having bilateral knee pain.  The May 2009 VA examiner did not relate the Veteran's recurrent bilateral knee pain to active service or any incident of service.  Absent evidence of current disability which could be attributed to active service, the Board finds that service connection for a right ankle disability, a bilateral shoulder disability, and for a bilateral knee disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of a right ankle disability, a bilateral shoulder disability, and a bilateral knee disability have been continuous since service.  She asserts that she continued to experience symptoms relating to the right ankle (pain and swelling), shoulders (difficulty lifting), and the knees (pain and occasional giving way) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right ankle disability, a bilateral shoulder disability, and a bilateral knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorders began in service, in the more contemporaneous medical history she gave at the service separation examination in June 1993 prior to her first separation from service, she denied any history or complaints of symptoms of a right ankle disability, a bilateral shoulder disability, or a bilateral knee disability.  Specifically, the June 1993 service separation examination report reflects that the Veteran was examined and her right ankle, bilateral shoulders, and bilateral knees were found to be clinically normal.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Although it is unfortunate that the Veteran's separation physical examination from her second period of active service is not available, a review of her service treatment records dated immediately prior to her second discharge from service in March 2004 show only that she complained of left shoulder and right ankle problems.   No history or complaints of symptoms of a right shoulder disability or a bilateral knee disability was noted at that time. 

The post-service medical evidence does not reflect complaints or treatment related to a bilateral knee disability for several years following active service.  The Board emphasizes the multi-year gap between the Veteran's final discharge from active service (March 2004) and initial reported symptoms related to a bilateral knee disorder in May 2009 (a 5-year gap) when she reported - for the first time - that she had a 16-year history of bilateral knee pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The post-service medical evidence also does not reflect any complaints of or treatment related to a right ankle disability at any time following active service.

When the Veteran sought to establish medical care with VA after service in May 2004, approximately 2 months after her final service discharge in March 2004, she did not report the onset of right ankle, bilateral knee, or right shoulder symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  She only complained of left shoulder pain since November 2003 but denied any definite injury or trauma at that time.  As noted, the Veteran reported for the first time on VA outpatient treatment in May 2009 that she had a 16-year history of bilateral knee pain.  She also reported a recent fall and giving way of her left knee 2 days earlier.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed multiple VA disability compensation claims for service connection for a low back disability, headaches, chest pain, shortness of breath, a sleep disorder, a left adnexal cyst, lower abdominal pain and a traumatic brain injury (TBI) in September 1993, shortly after her first service discharge, but did not claim service connection for or make any mention of any right ankle or bilateral shoulder symptomatology.  She did not claim that symptoms of these disorders began in (or soon after) service until she filed her current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The claims file is replete with the Veteran's inconsistencies concerning the onset date of her claimed disabilities.  Specifically, on the service connection claim, she essentially contended that all of her symptoms had begun during her first period of active service.  In August 2003, she only reported a 2-week history of bilateral knee pain.  In October 2003, she only reported a 10-day history of right ankle pain.  In a December 2003 medical history report, the Veteran asserted for the first time that she had experienced constant bilateral shoulder pain since 1992 and bilateral knee pain since October 1991.  In January 2004, she only reported 5 days of left shoulder pain.  In May 2004, approximately 4 months later, she reported experiencing left shoulder pain since November 2003.  One month later, in June 2004, the Veteran only reported experiencing 5 days of left shoulder pain.  On VA examination in August 2004, the Veteran reported experiencing right knee pain since 1991.  As noted, on outpatient treatment in May 2009, the Veteran reported for the first time that she had a 16-year history of bilateral knee pain.  The Veteran finally testified before the Board in October 2011 that she had sprained her right ankle constantly since her service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her previous statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the claim of service connection for a bilateral knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a nerve condition of the left upper extremity and entitlement to an initial rating greater than 10 percent prior to January 27, 2006, and greater than 20 percent thereafter for lumbar strain can be adjudicated.

With respect to the Veteran's claim of service connection for a nerve condition of the left upper extremity, the Board notes that, following VA examination in March 2010, the VA examiner stated that she had ordered an electromyograph (EMG)/nerve conduction velocity (NCV) testing for the Veteran's bilateral upper extremities.  This examiner also stated that she would provide an addendum to the March 2010 VA examination report after obtaining the EMG/NCV.  Unfortunately, neither the EMG/NCV ordered in March 2010 nor any addendum to the March 2010 VA examination report is included in the claims file.  A review of the Veteran's Virtual VA claims file also shows no relevant records in that database.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the EMG/NCV ordered in March 2010 and any addendum to the March 2010 VA examination report should be obtained.

With respect to the Veteran's claim of entitlement to an initial rating greater than 10 percent prior to January 27, 2006, and greater than 20 percent thereafter for lumbar strain, the Veteran essentially has contended that this disability has worsened since her most recent VA examination.  A review of the claims file shows that the Veteran's most recent VA examination occurred in March 2010.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that her service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since her most recent VA examination in March 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of her service-connected lumbar strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated her for a nerve condition of the left upper extremity and/or for lumbar strain since his service separation.  Obtain all VA treatment records which have not been obtained already, to include specifically any EMG/NCV ordered by the VA examiner who conducted the Veteran's March 12, 2010, VA general medical examination and any addendum to this examination report completed by this examiner.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of her service-connected lumbar strain.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all lumbar spine disabilities currently experienced by the Veteran, if possible.  The examiner also should state whether there are any objective neurological abnormalities including, but not limited to, bowel or bladder impairment, associated with the Veteran's service-connected lumbar strain.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether the Veteran's service-connected lumbar strain is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also is asked to opine whether the Veteran's service-connected lumbar strain is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner finally is asked to opine whether the Veteran's service-connected lumbar strain is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


